Title: To Thomas Jefferson from Richard Rush, 17 July 1824
From: Rush, Richard
To: Jefferson, Thomas


Dear sir.
London
July 17. 1824
I have heretofore acknowledged your favor of the 26th of April, and a few days ago that of June the 5th reached me. The enclosure which it contained for Mr Gilmer I immediately forwarded to him at Cambridge, where he now is prosecuting his objects, yours, those of Virginia, and I will add of our common country. This I know from himself, and I also heard of him accidentally a couple of days ago from a gentleman just from Cambridge, and who spoke to me of him as already winning his way among names of the first renown there. I fear that some delay may arise from his having arrived at Cambridge on the eve of a vacation, when the literary community of the place was about to disperse, not to reassemble again in full force, until October. But the recompense for this delay may be, that it will afford him more time to measure well all his steps, before taking the final and important one of engaging any professors. To aid in throwing light over his path, I have already supplied him with letters of introduction from Mr Brougham, lord Teignmouth, and the duke of Somerset; and I hold in reserve for our further purposes Sir James Mackintosh and one or two others, should a resort to others become necessary. Of Mr Blatterman I had heard nothing to lessen the good opinion formerly entertained of him, and I believe that he has been engaged by Mr Gilmer.Nothing is more true than your remark, that we have never had an executive which was not anxious to cultivate a good understanding with this government. All our history proves it. Yet, numerous as are the interests and feelings pleading for a cordial friendship between the two nations, the points of collision are also unhappily not few. I am still engaged here, almost from day to day, in a negociation of great scope and difficulty. Britain holds the same opinions as heretofore on maritime questions, including impressment; and two new questions have grown up each containing the seed I fear of future dissention, viz that of our right to navigate the St Lawrence, and our claims upon the North West Coast of America. The views of the two Countries on both of these points, are almost as wide asunder as it is possible for them to be.I see in all ways how we are agitated by the question of the Presidential election, and I know that it is regarded with no little attention even here. I am too far off to mix in the strife; but although an absent citizen, I cannot be an indifferent one upon the occasion. My own mind, if I may presume to mention it, has long been made up, (dispassionately I am sure,) for Mr Crawford, believing that with him we shall have the best prospects of a wise and peaceable administration of our affairs, at home and abroad. But let things go as they may in this great contest, I will not despond. The democratic system is above all others in this, that it carries within itself the conservative principle, so that if a bad choice be made at this election, a few years will bring the people back again to principles that have been found safe, and to men who are best identified with them.Always expressing the great pleasure that your correspondence yields me, and how I feel myself honored by it, and wishing ardently that your life may still be long spared to your country, and in health and happiness to yourself, I pray you to accept, dear and venerable sir, the warm assurances of my unalterable respect and devoted attachment.Richard Rush